Citation Nr: 0913654	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  05-22 784	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disorder.

2.  Entitlement to service connection for a low back 
disorder.

3.  Entitlement to service connection for a shoulder 
disorder.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The Veteran served in the Army Reserve from February 1982 to 
February 1988, with verified periods of active duty for 
training (ACDUTRA) from June 21, 1982 to August 20, 1982; 
from June 22, 1983 to August 10, 1983, and on September 6, 
1984, with additional unverified service.  He also had 
verified ACDUTRA service from June 9, 1990 to June 23, 1990. 

Service connection has been established for chronic 
undifferentiated type schizophrenia, evaluated as 100 percent 
disabling, effective April 19, 1995.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 decision rendered by the 
Newark, New Jersey Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
PTSD; and determined new and material had not been submitted 
to reopen previously denied claims of service connection for 
a back, shoulder, neck and hypertension disorder.  

The Veteran testified at an RO hearing in July 2005.  A 
transcript of the hearing is of record.

In February 2006, November 2006 and January 2007, VA received 
additional evidence in support of the Veteran's appeal.  
Portions of this evidence were not previously considered by 
the agency of original jurisdiction (AOJ) in regard to the 
claims on appeal; however, the Veteran's representative 
submitted waivers of AOJ

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In January 2007, the Veteran's representative submitted a 
copy of correspondence from the Social Security 
Administration (SSA), which indicated that the Veteran had 
been in receipt of SSA disability benefits since December 
1991.  VA has a duty to assist in gathering social security 
records when put on notice that the Veteran is receiving 
social security benefits.  See Murincsak v. Derwinski, 2 Vet. 
App. 363 (1992) (pursuant to duty to assist, VA must seek to 
obtain all pertinent records, including Social Security 
Administration (SSA) records, of which it is put on notice); 
Masors v. Derwinski, 2 Vet. App. 181, 187-88 (1992); 38 
C.F.R. § 3.159 (1999). 

In a March 1984 decision, the RO denied service connection 
for hypertension.  The Veteran was notified of that decision 
on March 15, 1984.  He did not file a notice of disagreement 
within one year after receiving notice and the decision 
became final.  38 U.S.C.A. § 7105(c) (West 2002).

The Veteran sought to reopen his claim for hypertension in 
August 1990.  At that time, he also sought service connection 
for disabilities of the cervical spine, low back, and 
shoulders.  In a January 1992 rating decision, the RO 
determined that new and material evidence had not been 
submitted to reopen the claim of service connection for 
hypertension.  The RO also denied service connection for the 
claimed cervical spine, shoulder, and low back disorders.  
The Veteran was notified of that decision on January 22, 
1992.  He did not file a notice of disagreement within one 
year after receiving notice and the decision became final.  
Id.

Ordinarily, new and material evidence would be required to 
reopen these claims.  38 U.S.C.A. § 5108 (West 2002).  
However, if VA receives relevant service department records 
at any time after a prior decision on a claim, the claim will 
be adjudicated without the need for new and material evidence 
to reopen the claim.  38 C.F.R. § 3.156(c) (2008).  Since the 
last final denial of this claim in January 1992, VA received 
relevant supplemental service treatment records.  Hence, his 
claims should be adjudicated without regard to the prior 
denials.  It is potentially prejudicial to a claimant for the 
Board to consider a claim on a basis not initially considered 
by an agency of original jurisdiction (AOJ).  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Therefore, the AOJ must 
adjudicate the claims for service connection on a de novo 
basis.

The Veteran alleges that he was involved in a motor vehicle 
accident during an annual weekend training drill in 1984.  He 
claims that while driving a two ton truck he lost control and 
skidded between 75 to 100 feet down a cliff.  He alleges that 
his back and neck were injured during the accident, and that 
he developed PTSD.  The claims folder contains post-service 
diagnoses of PTSD related to this accident.  

The record shows the Veteran was assigned to the 469th 
Engineer Combat Unit during the time of the alleged accident.  
The Veteran indicated that the accident occurred on August 
13, 1984, and NPRC searched for a report of an accident on 
this specific date without success.  The Board, however, 
notes that the service treatment records include statements 
in which the Veteran indicated the accident occurred in May 
1984.  

ACDUTRA or inactive duty training (INACDUTRA) in either May 
or August 1984 has not been verified.  The claims folder 
contains travel orders for annual training from May 12, 1984 
to May 26, 1984, but there is no confirmation that the 
Veteran reported for training.  Personnel records show the 
Veteran was reassigned in the Reserves, effective September 
6, 1984, for unsatisfactory participation.  The Veteran's DD 
214 shows only one day of service in 1984, on September 6.  
Additional attempts to verify all periods of ACDUTRA and 
INACDUTRA are needed.  In addition, VA has a duty to assist 
the Veteran in obtaining credible supporting evidence of his 
claimed stressor.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to verify all 
periods of the Veteran's service on active 
duty for training from February 1982 until 
February 1988.  The AOJ's efforts should 
include requesting assistance from the 
NPRC or other appropriate agency.  The AOJ 
should continue its efforts to locate such 
records until it is reasonably certain 
that such records do not exist and that 
further efforts to obtain those records 
would be futile.  The Veteran should be 
notified of any unsuccessful attempts to 
locate missing service records.  

2.  The AMC/RO should contact the Veteran 
and request additional details regarding 
the claimed PTSD stressor, including the 
locations and dates of any treatment for 
injuries incurred in the accident.  

After a response is received from the 
Veteran, the U.S. Army and Joint Services 
Records Research Center (JSRRC) (formerly 
U.S. Armed Services Center for Research of 
Unit Records (USASCRUR)) or other entity 
within the service department should be 
requested to make an attempt to verify 
events related to the claimed stressor 

Attempts should be made to obtain any 
incident or accident reports related to a 
truck accident in May 1984.  .  

Any indicated follow-up inquiries should 
be conducted and documented.  

3.  The AOJ should obtain from the Social 
Security Administration all records 
pertinent to the Veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  

4.  If any benefit sought on appeal 
remains denied, a supplemental statement 
of the case should be issued.  Then the 
case should be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

